Bloodwobtii, J.
"The statutory presumption of negligence, arising on proof of the killing by the running of the locomotive and ears of the railroad company, was fully rebutted by positive and uncontradicted evidence, and the verdict for the plaintiff was contrary to law. The judge of the superior court erred in overruling the certiorari. Macon & Birmingham R. Co. v. Revis, 119 Ga. 332 [46 S. E. 418]; Macon, Dublin & Savannah R. Co. v. Wood, 3 Ga. App. 197 [59 S. E. 595].” Central of Georgia Ry. Co. v. O’Neal, 11 Ga. App. 461 (75 S. E. 674) ; Alabama Great Southern R. Co. v. Capeley, 39 Ga. App. 98 (146 S. E. 326).

Judgment -reversed.


Broyles, O. J., and Dulce, J., concur.

B. T. Brock, Maddox, Sapp & Maddox, for plaintiff in error.